DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species IV (representative Fig. No. 20) in the reply filed on September 15, 2022 is acknowledged.  Claims 1-2, 4-6, 8-11 and 20-29 have been examined on the merits in this office action.  Claims 3, 7, 12-19, 30 and 31 have been withdrawn from further consideration since they are directed to non-elected species. 
The traversal is on the grounds that the entire case can be searched without significant additional burden on the Examiner. This is not found to be persuasive because the search for each group requires different search queries.  Furthermore, execution of a comprehensive search of the specific features of each species in the instant application would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search for patentability determination would be unduly onerous.   It is also noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because of heavy shading (for e.g. Figs. 16-20; 23A-C; 24A-C; 25A-B; 26A-C; 27A-B; and 28A) making details difficult to decipher.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 4608977). 
Brown discloses a medical guidance apparatus 10 including: a base assembly 26 having an inner circumference defining an opening and configured to be attached to a subject via brackets 21 and fasteners 11 (Fig. 3); and a guide (28, 34) configured to be mated with the base assembly, the guide including: a rotatable ring 28; and an arc member 34 having a first end and a second end, wherein, in a configuration where the guide is mated with the base assembly, the opening of the rotatable ring overlays the opening of the base assembly, the first end of the arc member is connected to the rotatable ring and the second end extends diametrically opposite to the first end across the rotatable ring (Fig. 3), and a probe holder 42 is mounted on the arc member so as to hold a needle-like instrument at a desired angle relative to an axis of the rotatable ring (Fig. 3, col. 2, lines 59-68 and cols. 3-4 and col. 5, lines 1-26).
Regarding claim 4, arc member 34 includes a guidance surface with one or more angular reference marks 38 (Fig. 3 and col. 4, lines 54-63).
Regarding claim 5, probe holder 42 includes a bracket or indicator that is configured to enhance viewing of the one or more angular reference marks provided on the guidance surface of the arc member by aligning with an angular reference mark (Fig. 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 4608977) in view of Carol (US 5163430).
Brown discloses all elements of the claimed invention except for the probe holder to be affixed to the arc member by a locking mechanism. 
Carol discloses a locking mechanism in the form of a locking screw to restrain a mounting block 251 to an arc bar 250 (Fig. 11, col. 11, lines 43-68 and col. 12, lines 1-8).
It would have been recognized by one of ordinary skill in the art that providing a locking mechanism, as taught by Carol, to the mounting block of the probe holder of Brown, would have yielded the predictable result of securing the position of the probe holder on the arc bar. 

Allowable Subject Matter
Claims 2, 6, 9-11 and 20-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 18, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775